DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/20/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “non-fluid” in claim 1 is used by the claim to mean a fluid lens with an elastic modulus greater than 300pa embodied, for example as “silicone, polymer gels, a polymer network of cross-linked or partly cross-linked polymers, and a miscible oil or combination of oils”, while the accepted meaning is “a substance that does not easily yield to pressure” and is “not capable of flowing” (e.g. Merriam Webster). The term is indefinite because the specification does not clearly redefine the term.
Various sources of information were reviewed and would have been known to a person having ordinary skill in the art as providing a reasonably scope of the term “fluid” and thus by opposition “non-fluid”:
“having particles that easily move and change their relative position without a separation of the mass and that easily yield to pressure; capable of flowing” (Merriam Webster)
“having the property of flowing; consisting of particles that move freely among themselves, so as to give way before the slightest pressure. (A general term including both gaseous and liquid substances.)” (Oxford English Dictionary)
“a fluid is a liquid, gas, or other material that continuously deforms (flows) under an applied shear stress, or external force” & “Although the term fluid generally includes both the liquid and gas phases, its definition varies among branches of science. Definitions of solid vary as well, and depending on field, some substances can be both fluid and solid. Viscoelastic fluids like Silly Putty appear to behave similar to a solid when a sudden force is applied. Also substances with a very high viscosity such as pitch appear to behave like a solid (see pitch drop 
“Another embodiment of the present invention utilizes electroactive polymer (EAP) materials as the actuator of a variable focal length lens system rather than using fluid as described in the above embodiments. One class of EAP actuators are dielectric elastomer actuators. If a polymer film is relatively soft (i.e., has a relatively low modulus of elasticity), then large motions can be produced simply from Maxwell stress.” (WO 2009/0123606 to Fang, et al.)
“Optical fluid 1070 may comprise a liquid, gas, gel, plasma or solid” (US PG Pub. 2010/0208357 to Batchko et al.)
“fluid silica gel” & “deformable (e.g., fluid or elastomer)” (CN 102436018 A)
“first fluid (as well as any other fluid described in here) preferably is or comprises a liquid metal, a gel, a liquid, a gas, or any transparent, absorbing or reflecting material which can be deformed” (EP 2860555)
“It is preferred that the variable focus lens package comprises non-fluid optical components at opposite sides of the fluid focus lens.” (US PG Pub. 2008/0304160)
“The electrowetting cell as claimed in claim 1, wherein the end section is provided with a non-fluid lens” (US Pat. No. 7,773,306)
“a fixed power intraocular lens, where the intraocular lens is a non-fluid filled optic body with a single power (e.g., PMMA material) and two haptics” (US PG Pub. 2018/0256315)
Based on the evidence provided above, a person having ordinary skill in the art would not understand the phrase “non-fluid lens body” to include a functionality wherein a force changes “the overall shape of … said lens body from the first overall shape to a second overall 
In lieu of delaying treatment on the merits and for the purposes of expediting prosecution, the term “non-fluid” will be interpreted within the claims to mean “non-liquid”.  Therefore any material that exhibits non-liquid characteristics of shear modulus, tensile modulus, viscosity, etc. will be understood to be within the scope of the claimed lens body and therefore anticipatory of the claim element.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The punctuation of the claim does not clearly layout the required metes and bounds of the invention.  In particular the list “a polymer network of cross-linked or partly cross-linked polymers, and a miscible oil or combination of oils” contains a misplaced comma and does not clearly establish the alternative embodiments within the scope of the claim.  Under one interpretation, the claim requires the lens body to be made of one of (1) a polymer network of cross-linked, (2) partly cross-linked polymers, (3) and a miscible oil, and (4) combination of oils.  Under another reasonable interpretation, the claim requires the lens body to be made of one of (1) a polymer network of cross-linked or partly cross-linked polymers and (1) a miscible oil or combination of oils.  The claim should be amended to more clearly recite the conjunctive and alternative relationships between the species. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “non-fluid” in claim 1 and further defined in Claim 15 is used by the claim to include one or more oils while the accepted meaning of oil is only includes fluid embodiments.  In a search of related prior art, there is no known “oil” considered to be “non-fluid”.  While organic substances referred to as “oil” in their liquid state may have solid states, for example at lower temperatures, a person of ordinary skill in the art would not understand the metes and bounds of a non-fluid oil.  If an alternative interpretation of the claim is taken and an oil is required in combination with a polymer, it would not have been clear to a person having ordinary skill in the art that the combination of a liquid oil and solid would constitute a “non-fluid” body.  The term is indefinite because the specification does not clearly redefine the term.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2010/0208357 to Batchko et al. (hereinafter Batchko) in view of WO 2009/123606 to Fang et al. (hereinafter Fang).
Regarding claim 1, Batchko discloses an optical lens (Fig. 3A) assembly comprising: a transparent and flexible membrane (a first optical surface 1020, Fig. 3A; [0080],[0082]), wherein said transparent and flexible membrane is formed in a material having a Young's modulus in the range between 2MPa and 1.000 MPa (PDMS membranes, [0013]); a transparent back window (second optical surface 1030, Fig. 3A; [0080]); a transparent, deformable, non-fluid lens body (“Optical fluid 1070 may comprise a liquid, gas, gel, plasma or solid and may be chosen for its performance characteristics including optical, mechanical, physical and chemical properties”, Fig. 3A; [0082]) sandwiched between said transparent back window; and said transparent, flexible membrane to form a lens with an optical axis being normal to a surface part of said transparent back window; said transparent and flexible membrane being pre-shaped to impress a first overall shape to said transparent and flexible membrane (Fig. 1A, 1B, 3A) and said non-fluid lens body with which said lens has a Sag of at least 10µm (“application of only about 1 psi excess internal pressure (i.e., in chamber 1010) may cause a 50µm -thick membrane (i.e., first optical surface 1020) with a diameter of about 15 mm to form a dome with a height of about 210µm”; [0089]); a rigid frame (support 1040 of Fig. 1A and 3040 of Fig. 3A) configured to support a circumference of the membrane (Figs. 1A & 3A); and an actuator system (a first actuator 3020 and a second actuator 3030, Fig. 3A) configured to apply a force to change the 
Batchko discloses the claimed invention as cited above though does not explicitly disclose: said first overall shape said lens has a substantial, non-zero first optical power
Fang discloses said first overall shape said lens has a substantial, non-zero first optical power (lens 5, Fig. 1).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a first shape as a non-zero diopter shape as taught by Fang with the system as disclosed by Batchko.  The motivation would have been to provide a convex surface by which to focus light without the need to apply a voltage and then to subsequently vary the focal distance with energizing (page 3).
Regarding claim 12, Batchko does not disclose a Sag when the actuator is not activated.  Fang discloses a Sag when the actuator system is not activated (Fig. 1, 21A, 21B).
While there is no specific Sag disclosed in the embodiments of Fang, Batchko discloses a Sag of at least 10µm in an energized state of the actuator system.  A person having ordinary skill in the art would, in light of Batchko and Fang, would recognize that the claimed invention defined by the Sag of the lens is a matter of routine experimentation in optimizing the focal length of the optical system for various applications.  The Sag is known to have a direct effect on the overall focal length of the variable lens and the results of providing the particular claimed Sag in view of the Sag of Batchko and the convex shape in a deactivated state in Fang would have been obvious to one having ordinary skill.
Regarding claim 13, Batchko discloses said flexible membrane has a thickness 5 - 30 µm, a Sag between 10 and 500 µm and an aperture diameter between 1 and 60 mm (“application of only about 1 psi excess internal pressure (i.e., in chamber 1010) may cause a "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 14, Batchko discloses said non-fluid lens body has an elastic modulus larger than 300 Pa ([0087]).
Regarding claim 15, Batchko discloses said non-fluid lens body is made from a polymer network of cross-linked (PDMS, [0013]) or partly cross-linked polymers, and a miscible oil or combination of oils.  
 Regarding claim 17, Batchko discloses the claimed invention as cited above though does not explicitly disclose a central section of the pre-shaped membrane has a substantially spherical shape and a circumference of this central section defines an aperture of the lens assembly.  
Fang discloses a central section of the pre-shaped membrane has a substantially spherical shape and a circumference of this central section defines an aperture of the lens assembly (Fig. 1, 21A, 21B).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a first shape as a non-zero diopter shape as taught by Fang with the system as disclosed by Batchko.  The motivation would have been to provide a convex surface by which to focus light without the need to apply a voltage and then to subsequently vary the focal distance with energizing (page 3).
Regarding claim 18, Batchko discloses the Sag of at least 10µm (“application of only about 1 psi excess internal pressure (i.e., in chamber 1010) may cause a 50 µm thick membrane (i.e., first optical surface 1020) with a diameter of about 15 mm to form a dome with a height of about 210 µm”; [0089]).
Batchko discloses the claimed invention as cited above though does not explicitly disclose the Sag of at least 10µm for the first overall shape corresponds to a first optical power of at least 5 diopters.  
Fang discloses a Sag of the first overall shape (Fig. 1) corresponds to a first optical power of at least 5 diopters (Claim 1).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a first shape with the claimed diopter shape as taught by Fang with the system as disclosed by Batchko.  The motivation would have been to provide a convex surface by which to focus light without the need to apply a voltage and then to subsequently vary the focal distance with energizing (page 3).
Regarding claim 19, Batchko discloses the different optical property is Sag and/or optical power and/or optical aberration (Fig. 1B, 3, 21A-21B).
  Regarding claim 20, Batchko discloses the different optical property includes optical power, wherein the lens has a second optical power with the second overall shape and, wherein a difference between the first and the second optical power, an optical power range (Figs. 1B, 21A-21B).
Batchko discloses the claimed invention as cited above though does not explicitly disclose an optical power range, is at least 2 diopters.  
Fang discloses an optical power range, is at least 2 diopters (“said apparatus has a focal length range which can vary between about 1.5 mm and about 16 mm”; Claim 1).
 Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed diopter range as taught by Fang with the system 
Regarding claim 21, Batchko discloses the lens body has an upper surface part shaped to correspond to the shape of the pre-shaped membrane (Fig. 1A, 3A).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872